Citation Nr: 1235128	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  11-31 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an increased disability rating for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from September 1944 to November 1946.  The Veteran is the recipient of the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which confirmed and continued the 30 percent disability rating.  The Veteran was notified of the decision and of his appellate rights in a letter dated later in March 2011.

The Veteran was scheduled to appear at the Louisville RO for a personal hearing before a Veterans Law Judge on April 2, 2012.  On March 23, 2012, the Veteran, through his representative, withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).

In June 2012, the Board remanded the Veteran's increased rating claim for further evidentiary development.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in an August 2012 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Competent evidence demonstrates that the Veteran's PTSD is manifested by anxiety, depression, sleep impairment, intrusive thoughts, hypervigilance, avoidance, exaggerated startle response, difficulty concentrating, and disturbances of mood and motivation but not by a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; and difficulty establishing effective work and social relationships due to the service-connected PTSD.

2.  The service-connected PTSD does not present a disability picture so unusual or exceptional as to render impractical application of the schedular rating standards.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in excess of 30 percent for the service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code (DC) 9411 (2011).

2.  The requirements for referral of the Veteran's increased rating claim for his service-connected PTSD to the appropriate VA authority for extraschedular consideration have not been met.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to the claim for an increased disability rating for service-connected PTSD, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, in a predecisional letter dated in February 2011, the Veteran was provided the duty to notify provisions concerning this increased rating claim.  In particular, the correspondence informed the Veteran of the need for evidence of a worsening of his service-connected disorder.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Veteran was informed of the types of evidence that could substantiate his claim, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated for his service-connected disability and was informed that VA was responsible for obtaining any federal records, VA records, and any medical examinations, if necessary.
The correspondence also notified the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the February 2011 correspondence informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Accordingly, the Board concludes that VA has met its duty to notify the Veteran.

Also, the RO obtained the Veteran's service treatment records (STRs) and post-service medical records, and secured VA examinations in furtherance of his PTSD claim.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims file.

Pertinent VA examinations with respect to the increased rating claim on appeal were obtained in March 2011, June 2011, and July 2012.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Collectively, the VA examination reports identified here are sufficient, as the examiners considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis-Schedular Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran was assigned a 30 percent evaluation for his service-connected PTSD throughout the appeal period.  As discussed below, the Board concludes that a staged rating is not warranted for the Veteran's service-connected PTSD.

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130, DC 9411.  Under this formula, a 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.
A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned a GAF score of 70 as determined by three VA examinations dating from 2011 to 2012.  This score is indicative of mild impairment.  According to the DSM-IV, which VA has adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

Initially, the Board observes that the record on appeal demonstrates that, in addition to the service-connected PTSD, the Veteran is diagnosed with a mild neurocognitive disorder due to his Parkinson's disease.  See, e.g., the VA examination reports dated March 2011, June 2011, and July 2012.  The VA examiner who evaluated the Veteran in March 2011 and July 2012 specifically differentiated between the symptoms associated with the Veteran's service-connected PTSD and the nonservice-connected neurocognitive disorder.  The VA examiner stated that the service-connected PTSD was manifested by symptoms of depressed mood and anxiety and that the mild neurocognitive disorder was manifested by difficulty in establishing and maintaining effective work and social relationships.  The VA examiner explained that "[i]t is my medical opinion that these should be considered separate disorders with separate etiologies.  His mild neurocognitive disorder appears to be having a moderate impact on functioning as evidenced by his GAF of 55 . . . Currently, the Veteran's PTSD appears to be having a mild impact on social and occupational functioning as reflected by his GAF score of 70."  The examiner continued, "[t]he Veteran retired after a successful work career.  He denied any significant difficulties in relationships with coworkers or supervisors, history of reprimands or counseling, or any particular difficulty performing job duties.  He noted in the last examination with this writer than poor sleep impacted his efficiency at work."  The examiner further indicated, "[s]ocially, he reported a good relationship with his wife and son.  He reported that he does not have friends with whom he regularly spends time.  However, he stated that this is due to mild neurocognitive disorder (i.e., Parkinson's-related speech impairment) rather than being due to avoidance of social interaction due to PTSD symptoms."  See the VA examination report dated July 2012.

The Board recognizes the Veteran's assertions that he began to withdraw from social activities and relationships prior to his Parkinson's diagnosis.  See the notice of disagreement (NOD) dated April 2011.  However, the Board finds the March 2011 and July 2012 VA examination reports to be probative as to differentiation of symptoms associated with the service-connected PTSD and the nonservice-connected mild neurocognitive disorder.  The VA examination reports appear to have been based upon thorough a review of the record as well as thoughtful analysis of the Veteran's entire history.  Additionally, the VA examiner reviewed the claims file in full in rendering his opinions and interviewed the Veteran and his wife prior to rendering his conclusions.  See Bloom v. West, 12 Vet. App. 185, 1871999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Moreover, the VA examiner's opinions are consistent with the symptoms as described by the Veteran and his spouse during the examinations.  In particular, the Board notes that the Veteran reported that, prior to his speech deficits (due to Parkinson's) he and his wife were more active in social events through the senior center, including going on trips and outings.  See the VA examination report dated March 2011.  Additionally, the Veteran's wife stated that they used to have more friends through the senior center but that the Veteran became "self-conscious about his speech about five years ago and no longer wants to participate in social gatherings."  Id.

To this end, the Board is precluded from differentiating between symptomatology attributed to a service-connected disability and another disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In this case, the medical evidence clearly indicates that the nonservice-connected mild neurocognitive disorder due to Parkinson's disease is manifested by the Veteran's difficulty in establishing and maintaining effective work and social relationships.  Accordingly, such symptomatology may not be considered in assigning a disability rating for the service-connected PTSD.

In this case, the Veteran seeks a disability rating in excess of the currently assigned 30 percent for his service-connected PTSD.  After having carefully reviewed the record, and for reasons explained in greater detail below, the Board concludes that an increased disability rating is not warranted under the schedular criteria.

As was described above, under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011), in order to warrant a 50 percent disability rating, the evidence must show occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

Here, the Veteran was afforded a VA examination in March 2011.  Upon interview by the examiner, the Veteran indicated that he remained married to his wife of 64 years and continued to be retired.  The Veteran was casually, cleanly, and appropriately dressed.  He was alert and oriented.  His behavior was cooperative and his speech volume and tone were unremarkable; although, he evidenced a Parkinson's-related stutter throughout the evaluation.  The Veteran's thought process and thought content were unremarkable.  His communication was fair, his mood was euthymic, and his affect was congruent and appropriate.  The Veteran exhibited no signs of delusions or hallucinations, and did not endorse suicidal or homicidal ideation.  The Veteran reported sleep difficulties; specifically, nightmares at least once a week which have resulted in he and his wife sleeping in separate beds for years.  The Veteran described his relationship with his wife as "great" and he denied any particular difficulties in their marriage.  The Veteran had two children, one of whom died in 1998.  The Veteran stated that the relationship with his remaining son is "fine" and that he sees him every other week and talks to him on the phone several times per week.  With respect to current activities and leisure, the Veteran reported that he enjoys "nothing."  However, he denied any markedly diminished interest in activities.  He stated that on a typical day, he runs errands, goes with his wife to her doctor's appointments, and plays cards.  The Veteran further indicated that, aside from his wife and son, he does not have any other friends with whom he regularly spends time.  The Veteran denied feeling detached or estranged from others.  The examiner noted that the Veteran endorsed a restricted range of affect most days stating, "I just don't get involved in other people's problems as much anymore."  Notably, the Veteran reported no outpatient psychological treatment or related hospitalizations.

The Veteran reported that his mood is "not as good as it used to be.  I worry about things I never used to worry about."  He reported feeling down, sad, or blue once a week.  However, he stated that "he has never dealt with a significant degree of depression but...his mood is lower in general since his diagnosis of Parkinson's disease five year ago."  The Veteran denied having any significant problems with memory, attention, or concentration.  He did not endorse panic attacks.  He did indicate that he experienced excessive anxiety and worry, and difficulty controlling the worry.  He stated that he has distressing recollections of his trauma one to two times per week.  He denied hypervigilance, but endorsed an exaggerated startle response.  A GAF of 70 was assigned.  The examiner stated that the Veteran's PTSD "appears to be having a mild impact on social and occupational functioning."

The Veteran was afforded a second VA examination in June 2011 at which time he continued to endorse a "good" marriage and a "great" relationship with his son.  The Veteran stated that he enjoys playing cards with his son and grandson every other Sunday.  He likes watching TV and used to like to read prior to vision changes.  The Veteran and his wife reported that they used to play volleyball but cannot due to physical limitations.  The Veteran stated that he "worries because he cannot physically do whatever he used to do."  At the examination, the Veteran was again casually, cleanly, and appropriately dressed.  He was alert and oriented; his behavior was cooperative; and his psychomotor activity was within normal limits.  The examiner noted that the Veteran's speech rate, volume, and tone were unremarkable and his communication was good.  The Veteran's mood was mildly depressed, but his affect was congruent and appropriate.  His thought process and thought content were unremarkable.  The Veteran did not exhibit any delusions or hallucinations, and he denied suicidal or homicidal ideation, plan, or intent.  The Veteran also denied "problems with memory, attention, and concentration, though his record indicates a mild neurocognitive disorder."

The Veteran is independent in activities of daily living.  He and his wife split household chores such as dusting and cleaning.  The Veteran and his spouse go to the senior center once in a while.  Additionally, they "talk to her family daily on the phone and see them occasionally but not too much because [the Veteran] gets nervous to have people in the house and too much talking at once."  The Veteran that with respect to his mood over the past month, "some days are alright and some days aren't."  He stated that "he has times when he is blue" and his wife reported that the Veteran's nightmares upset him.  The Veteran stated that these distressing dreams may occur in "streaks of 3-4 times in a row and then maybe a month without a dream."  He indicated that he moves around in his sleep, and he and his wife continue to have separate beds.

The Veteran continued to deny panic attacks.  He stated that "he worries a lot at night over insignificant things and thinks about people he served with but he never used to think about them years ago."  The Veteran reported that his appetite is low; however, his weight is stable.  The Veteran indicated that his level of interest in things is good most days.  His energy level is low and has been decreasing over the past ten years.  The Veteran reported that he gets 6 to 6.5 hours of sleep per night on average, but this is broken.  He endorsed putting effort into not thinking about his trauma at least once a month.  He also endorsed an inability to recall important aspects of his trauma.  The Veteran denied any markedly diminished interest in activities and denied feelings detached or estranged from others.  The Veteran reported mild hypervigilance such as checking to see that the doors are locked after his wife said she locked them.  He denied an exaggerated startle response.  The examiner assigned a GAF of 70 for the service-connected PTSD.  The examiner then opined that the Veteran's PTSD has mild impact on his occupational functioning.  The examiner further stated that the "PTSD symptoms also have a mild impact on motivation to engage in social activities.  For instance, he reportedly becomes uncomfortable if there are too many people in the house or there is too much talking at once."

The Veteran was afforded a third VA examination in July 2012 as to the service-connected PTSD by the same examiner who had conducted the March 2011 evaluation.  The Veteran stated that he continued to be married to his wife and they maintain a "good" relationship.  The relationship between the Veteran and his son is "very good" and they see each other frequently with his son helping him to complete projects around the house.  The Veteran and his wife continue to live independently and occasionally engage in activities through a local senior center.  The Veteran denied taking part in any other formal social activities.  He continued to be retired.  He reported that he is not currently involved in psychological treatment, including psychotherapy or medication management.  The Veteran also denied any psychiatric hospitalizations.  No physical altercations or problems with substance abuse were reported by the Veteran.  He stated that "he does feel down, sad, or blue 'pretty often with Parkinson's.'"  His level of interest in things is good most days; however, his energy level is low.  The Veteran reported an average of 7 hours of sleep per night.  He denied memory problems, but endorsed mild problems with attention and concentration.  The Veteran denied hallucinations, suicidal ideation, or homicidal ideation.  He also denied having panic attacks, "but described panic reactions in response to cues of his trauma."  The Veteran requires assistance with activities of daily living, including home repairs and general maintenance, but such limitations appear to be largely as a result of physical impairment (he requires a wheelchair).  The Veteran reported no major problems with hygiene or self-care.

The Veteran endorsed recurrent and distressing recollections of his trauma in addition to recurrent distressing dreams.  The examiner also noted that the Veteran had a "[p]hysiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event."  The examiner reported that the Veteran exhibited efforts to avoid thoughts, feelings, or conversations associated with the trauma; efforts to avoid activities, place, or people that arouse recollections of the trauma; and a sense of a foreshortened future.  The Veteran also endorsed persistent symptoms of difficulty concentrating and an exaggerated startle response.  Depression and anxiety were noted.  The examiner assigned a GAF of 70 as to the service-connected PTSD.  The VA examiner opined that "the Veteran's PTSD appears to be having a mild impact on social and occupational functioning as reflected by his GAF score of 70."  The examiner explained, "[t]he Veteran retired after a successful work career.  He denied any significant difficulties in relationships with coworkers or supervisors, history of reprimands, or counseling, or any particular difficulty performing job duties.  He noted in the last examination with this writer that poor sleep impacted his efficiency at work."  The Veteran reported a good relationship with his wife and son.  As indicated above, the examiner indicated that the Veteran's difficulty maintaining and establishing effective social relationships is due to his nonservice-connected mild neurocognitive disorder.  The examiner concluded, "[o]verall, there does not appear to be a significant change in the impact of his PTSD symptoms on social and occupational functioning since the time of the last exam."

The Board observes that there are multiple VA treatment records contained in the Veteran's physical VA claims file as well as his Virtual VA claims file.  However, a review of these treatment records reveals that the Veteran has not sought treatment for his service-connected PTSD.

In sum, the evidence shows that the Veteran does demonstrate a disturbance of motivation and mood.  However, the remainder of the criteria for the assignment of a 50 percent rating are not met or approximated.  Although as discussed above there is evidence of sleep impairment, depressed mood, anxiety, hypervigilance, exaggerated startle response, avoidance, and difficulty concentrating these are specifically contemplated in the currently assigned 30 percent rating.

Accordingly, based on a review of the evidence, the Board finds that a rating in excess of 30 percent for the Veteran's service-connected PTSD is not warranted at any time during the pendency of this appeal.  The evidence does not show occupational and social impairment with reduced reliability and productivity, which is required for the next higher rating of 50 percent.  Rather, the pertinent medical evidence of record shows that the Veteran's PTSD causes mild occupational and social impairment due to depression, anxiety, nightmares, difficulty concentrating, hypervigilance, exaggerated startle response, and avoidance of trauma stimuli.

The Board acknowledges the Veteran's contention that his PTSD has worsened and that he is entitled to a rating in excess of 30 percent.  However, the Veteran's contentions do not indicate that his symptomatology equates to occupational and social impairment with reduced reliability and productivity.  The pertinent medical evidence does not show that the Veteran's service-connected PTSD meets the criteria for the next higher rating of 50 percent.

The Board notes that the reported GAF score of 70 (as identified in all three VA examination reports) is indicative of mild symptoms, which is consistent with a 30 percent rating.  The Board also notes that, while important, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).  In this case, the extent and severity of the Veteran's PTSD symptoms reported and/or shown are suggestive of no more than mild occupational and social impairment; i.e., the level of impairment contemplated in the currently assigned 30 percent rating for psychiatric disabilities.

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's PTSD warrants a rating in excess of 30 percent at any time during the current appeal.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for the next higher rating of 50 percent for this service-connected disability at any time during the current appeal.  This claim must be denied.

III.  Additional Considerations

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2011).  The current evidence of record does not demonstrate that Veteran's service-connected PTSD has resulted in frequent periods of hospitalization or in marked interference with employment.  Id.  

In this regard, it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  In this case, the Veteran is retired and the occupational problems identified by the Veteran (difficulty concentrating due to lack of sleep) are specifically contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Thus, given the lack of evidence showing an unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

Further, although the Veteran has submitted evidence of a medical disability and made a claim for a higher rating, he has not submitted evidence of unemployability or claimed to be unemployable as a result of his service-connected PTSD.  The VA examination reports show that the Veteran is retired; he has not indicated that his PTSD caused him to retire.  Therefore, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an increased disability rating greater than 50 percent for the service-connected PTSD is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


